—Appeals from two decisions of the Unemployment Insurance Appeal Board, filed July 11, 1997, which, inter alia, ruled that Gottlieb Jewelry, Inc. was liable for unemployment insurance contributions based upon remuneration paid to claimant and those similarly situated.
Claimant is a diamond setter who performed services for *706Gottlieb Jewelry, Inc. Gottlieb challenges separate decisions by the Unemployment Insurance Appeal Board finding that claimant and others similarly situated are employees rather than independent contractors and assessing Gottlieb for additional unemployment insurance contributions. We affirm. Claimant testified that he contacted Gottlieb for work in response to a newspaper advertisement, was required to work hours set by Gottlieb and had to phone in when he could not come in to work. Gottlieb unilaterally set the rates to be paid and claimant was required to complete a form provided by Gottlieb in order to receive compensation, which was paid out on a regular basis. According to claimant, Gottlieb provided some of the equipment and materials needed to perform the work and claimant was required to submit his work for approval. The Board was entitled to credit the proof demonstrating that Gottlieb exercises overall control with regard to important aspects of the services rendered (see, Matter of Braunstein [Dinaire Corp. — Commissioner of Labor], 250 AD2d 899, 900). Thus, we find that there is substantial evidence to support the Board’s finding of an employer-employee relationship despite the presence in the record of evidence to support a contrary conclusion (see, Matter of Yank [National Evaluation Sys.—Sweeney], 247 AD2d 806, lv denied 92 NY2d 804).
Crew III, J. P., White, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decisions are affirmed, without costs.